     Case 1:20-cv-00021-JRH-BKE Document 12 Filed 07/01/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF GEORGIA


                                AUGUSTA DIVISION


CARL W. STONE, JR.,

             Plaintiff,

      V.                                             CV 120-021


AUGUSTA UNIVERSITY MEDICAL
CENTER and DR. JOHN DOES 1-3,

             Defendants.




                                      ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

      so ORDERED this            day of                     , 2020, at Augusta, Georgia.




                                          J. RANDALTIALL/CHIEF JUDGE
                                          UNITE^TATES DISTRICT COURT
                                               fERN DISTRICT OF GEORGIA
